Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In summary, claims 91, 93-95, 98, 100-121 are allowed. 
Claims 1-90, 92, 96-97, 99, 122 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 12/1/2021 by applicant overcame all the previous rejections by the examiner. 
The terminal disclaimer to US Patent 9957519 filed 10/30/2021 by applicant has been approved 10/31/2021. 
Prior art does not teach the specifically claimed truncation. 
In addition, applicant demonstrated that by making the claimed truncation and adding the claimed MGGGS (SEQ ID NO: 112), improved DGAT1 (diacylglycerol acyltransferase 1) can be made and selected.  SEQ ID NOs: 59, 64 and 66 are examples of improved DGAT1 (Instant specification, Examples 3-4, [0460]-[0473], tables 2-3).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663